DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the graphs in Figures 12, 14A-14B, and 19A-19D do not have labels for their respective x and y axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numerals 40, 42, 44, and 46 in Figure 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: “prior to time to delivering ablation energy” in line 2 should be amended to --prior to a time of the delivering of the ablation energy--.  Appropriate correction is required.
Claims 3-6 are objected to because of the following informalities: “the distal region” should be amended to --the distal region of the endovascular catheter--.  Appropriate correction is required.
Claims 7-9 and 13 are objected to because of the following informalities: “the azygos space” or “the azygous space”, respectively, should be amended to --the azygos vein space--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “delivering ablation energy” in line 1 should be amended to --delivering the ablation energy--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “a deployable structure” in line 1 should be amended to --the deployable structure--.  Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities: “the azygous vein” should be amended to --the azygos vein--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “delivering ablation energy” in line 2 should be amended to --delivering the ablation energy--.  Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities: “heart failure” in line 1 should be amended to --the heart failure--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “a greater splanchnic nerve” in line 3 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “greater splanchnic nerve” as set forth in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “greater splanchnic nerve” as set forth in claim 1.
Claims 4 and 6 recite the limitation "the ablation catheter" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the claim recites the limitation “a greater splanchnic nerve” in lines 6-7 which renders the claim indefinite under substantially similar reasoning as set forth for claim 2 above.
Regarding claim 14, the claim recites the limitation “a patient diagnosed with heart failure with preserved ejection fraction” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “patient diagnosed with heart failure” as set forth in line 1 of claim 1. For purposes of examination, this will be treated as further limiting the heart failure of the patient to include preserved ejection fraction as a symptom.
Regarding claim 15, the claim recites the limitation “a patient’s exercise capacity, blood pressure, or neurohormonal changes” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “patient” as 
Claims 3 and 5 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 7-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 20120296329) (Cited in IDS) in view of Yun et al. (US 20040249416) (“Yun”), Vase et al. (US 20100312295) (“Vase”), and in further view of Ku et al. (US 20160151112) (“Ku”).
Regarding claim 1, Vase teaches a method for treating a patient (Fig. 3), comprising: advancing a distal region of an endovascular catheter comprising one or more ablation elements into vessel space (see step 902; [0055], Fig. 9); activating an energy source and in operable communication with the one or more ablation elements (this is considered required to activate the ablation electrodes in the manner disclosed for step 906; see [0055], Fig. 9); delivering ablation energy with the one or more ablation elements to ablate nerve (see step 906; see [0055], Fig. 9); and removing the endovascular catheter from the patient. Ng fails to teach removing the endovascular catheter from the patient, however it would have been obvious to one or ordinary skill in the art before the time of filing to have modified the method as taught by Ng to include removing the endovascular catheter after the procedure was complete, the motivation being to avoid any long term biocompatibility complications or infections caused by leaving the endovascular catheter in the body. However, Ng fails to teach advancing the distal region of the endovascular catheter comprising the one or more ablation elements into an azygos vein space of a T9, T10 or T11 thoracic vertebra, an energy source disposed external to the patient, or ablating a greater splanchnic nerve to treat a patient diagnosed with heart failure.

Vase teaches a method of modulating a greater splanchnic nerve comprising applying stimulation energy to the greater splanchnic nerve (see [0063]) by advancing an electrode catheter/lead into contact with a wall of an azygos vein space of a T9, T10, or T11 vertebra to transfer energy to the nerve (see [0060] and [0090]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method as taught by Ng in view of Yun to include advancing the distal region of the endovascular catheter comprising the one or more ablation elements into an azygos vein space of a T9, T10 or T11 thoracic vertebra in light of Yase, the motivation being to properly position the endovascular catheter such that it can deliver energy to the greater splanchnic nerve (see Vase [0060] and [0090]). However, Ng in view of Yun and Vase fails to teach an energy source disposed external to the patient.
Ku teaches a neuromodulation system (see Fig. 1) including an energy source or console (see energy source 26, Fig. 1) that is operatively connected to an endovascular denervation catheter (see treatment device 12, Fig. 1) and is external to the patient (as 
Regarding claim 7, Ng in view of Yun, Vase, and Ku further teaches wherein delivering ablation energy occurs while the one or more ablation elements are disposed in the azygos space of the T9, T10 or T11 vertebrae under the same obviousness rationale as detailed above with regard to the Vase reference.
Regarding claim 8, Ng in view of Yun, Vase, and Ku further teaches expanding a deployable structure that carries the one or more ablation elements in the azygous vein space of the T9, T10 or T11 vertebrae (see Ng: expansion of balloon 60/70 that carries ablation electrodes 11, 12, 13, and 14; [0044], Figs. 2 and 3).
Regarding claim 9, Ng in view of Yun, Vase, and Ku further teaches expanding a deployable structure comprises inflating an inflatable structure that carries the one or more ablation elements in the azygos vein space of the T9, T10 or T11 vertebrae (see Ng: inflation of balloon 60/70 that carries ablation electrodes 11, 12, 13, and 14; [0044], Figs. 2 and 3).
Regarding claim 10, Ng in view of Yun, Vase, and Ku further teaches wherein expanding the deployable structure that carries the one or more ablation elements comprises moving the one or more ablation elements into apposition with a wall of the 
Regarding claim 11, Ng in view of Yun, Vase, and Ku further teaches wherein the deployable structure further carries one or more stimulation elements (see Ng: ablation electrodes 11, 12, 13, and 14 also serve as stimulation and recording electrodes with electrodes 15 and 16; [0043]), and wherein expanding the deployable structure comprises moving the one or more stimulation elements into apposition with an azygos vein wall (see Ng: contact between vessel wall and balloon 60, [0045] and [0055] in light of the modification with Vase as set forth above), the method further comprising, applying a stimulation level energy with at least one of the one or more stimulation elements (see Ng: step 904, [0055]); and observing a physiologic response (see Ng: recording of responses in step 904; [0055]). Ng in view of Yun, Vase, and Ku fails to specifically teach assessing proximity of the deployable structure to the greater splanchnic nerve, however it would have been further obvious to one of ordinary skill in the art to modify the method as taught by Ng in view of Yun, Vase, and Ku to include assessing proximity of the deployable structure to the greater splanchnic nerve based on the baseline measurements of Ng, the motivation being to ensure energy is being delivered to the correct target location and avoiding safety issues arising from applying ablation energy to non-target spaces.
Regarding claim 14, the method of Ng in view of Yun, Vase, and Ku is regarded as meeting the limitation of treating a patient diagnosed with heart failure with preserved ejection fraction since Ng in view of Yun, Vase, and Ku teaches ablation of the greater 
Regarding claim 16, Ng in view of Yun, Vase, and Ku further teaches confirming that the greater splanchnic nerve has been ablated (see Ng: performing a post-ablation recording of responses (step 908), and assessing denervation of the vessel (step 910) until denervation of the vessel is achieved; [0057], Fig. 9 in light of the modification with Yun above).
Regarding claims 17 and 18, the method of Ng in view of Yun, Vase, and Ku is regarded as meeting the limitations of wherein ablating the greater splanchnic nerve treats the heart failure and causes an increase in exercise tolerance and a decrease in blood pressure since Ng in view of Yun, Vase, and Ku teaches ablation of the greater splanchnic nerve in the manner required by limitations in the body of claim 1 and this merely a result of those method steps.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Yun, Vase, Ku, and in further view of Wang et al. (US 5462545) (“Wang”).
Regarding claim 12, Ng in view of Yun, Vase, and Ku teaches the limitations of claim 7 with Ng in view of Yun, Vase, and Ku further teaching wherein the one or more ablation elements comprise a plurality of ablation elements (see Ng: plurality of ablation electrodes 11, 12, 13, and 14; [0044], Figs. 2 and 3), however Ng in view of Yun, Vase, and Ku fails to teach wherein delivering the ablation energy comprises delivering energy with less than all of the plurality of ablation elements.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Yun, Vase, Ku, and in further view of Vidlund et al. (US 20040148019) (“Vidlund”).
Regarding claim 13, Ng in view of Yun, Vase, and Ku teaches the limitations of claim 1 with Vase further teaching accessing the azygos vein via the subclavian vein (see Vase [0090]), however Ng in view of Yun, Vase, and Ku fails to teach wherein advancing the distal region of the endovascular catheter into an azygos space of the T9, T10 or T11 thoracic vertebrae comprises femoral vein access or internal jugular vein access.
Vidlund teaches a method of catheterization of an azygos vein (see Fig. 3D) comprising using a guide catheter and guide wire navigated through the venous system .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Yun, Vase, Ku, and in further view of Gross (US 20150245867) (Cited in IDS).
Regarding claim 15, Ng in view of Yun, Vase, and Ku teaches the limitations of claim 1 with Ng in view of Yun, Vase, and Ku further teaching at a time subsequent to activating the energy source, assessing the patient’s heart failure (see Ng: step 910; [0055] and [0057]; see also “mechanical response” in [0056]), however Ng in view of Yun, Vase, and Ku fails to teach at a time subsequent to activating the energy source, assessing the patient's heart failure by assessing one or more of the patient's exercise capacity, blood pressure, or neurohormonal changes.
Gross teaches a method of assessing ablation of sympathetic nerve tissue (see [0253] and [0351], Figs. 10 and 13) comprising at a time subsequent to ablation, assessing a patient’s blood pressure (see steps 516 and 518; [0313]-[0315], Fig. 13). Therefore it would have been obvious to one of ordinary skill in the art before the time of filling to have modified the assessment of the patient’s heart failure as taught by Ng in .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,376,308. Although the claims at issue are not identical, they are not patentably distinct from each other because they both define the same general inventive concept of a method of treating a patient diagnosed with heart failure (it is noted that increasing splanchnic venous capacitance is viewed as a treatment for heart failure), advancing a distal region of an endovascular catheter comprising ablation elements into an azygos vein space of a T9, T10, or T11 vertebra and activating an energy source to deliver ablation energy to a greater splanchnic nerve, and removing the endovascular catheter from the patient.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,912,610. Although the claims at issue are not identical, they are not patentably distinct from each other because they .
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,561,461. Although the claims at issue are not identical, they are not patentably distinct from each other because they both define the same general inventive concept of a method of treating a patient diagnosed with heart failure (it is noted that increasing splanchnic venous capacitance is viewed as a treatment for heart failure), advancing a distal region of an endovascular catheter comprising ablation elements into an azygos vein space of a T9, T10, or T11 vertebra and activating an energy source to deliver ablation energy to a greater splanchnic nerve, and removing the endovascular catheter from the patient.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-72 of copending Application No. 17/171,447. Although the claims at issue are not identical, they are not patentably distinct from each other because they both define the same general inventive concept of a method of treating a patient diagnosed with heart failure, advancing a distal region of an endovascular catheter comprising ablation elements into an azygos vein space of a T9, T10, or T11 vertebra and activating an energy source to deliver ablation energy to a greater splanchnic nerve, and removing the endovascular catheter from the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794